The employer and carrier appeal from an award of disability compensation contending that there is no substantial evidence of accident and causal relation. On December 28, 1955 claimant, a garage employee, was required to push and pull a damaged automobile around on the upper floor of the employer’s premises. He then suffered a spell of dizziness, perspired freely and had to rest for a short time and then resumed work. Under rush conditions claimant then spent about one hour and a half pounding out dents in a badly damaged fender of the automobile with a three-pound hammer. This pounding had to be done from awkward positions to reach the underside of the fender. When claimant arose to his feet he suffered a severe pain in his chest and had difficulty in breathing. He eventually lay down on the seat of an automobile and shortly thereafter was taken to a hospital, where his condition was diagnosed as “ acute anterior wall myocardial infarction.” There is adequate medical evidence that the efforts of his work brought about claimant’s heart attack. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. ¡Present — Foster, P. J., Bergan, Coon, Gibson and Herlihy, JJ.